Citation Nr: 0311092	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  93-20 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a compensable rating for residuals of a 
humeral head fracture of the right shoulder.  



WITNESS AT HEARING ON APPEAL

The veteran 



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to May 1968.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1992 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In August 1993, the veteran 
appeared for a personal hearing before the undersigned at the 
RO in Cleveland.  In August 1995, the Board remanded four 
issues for further development.  In November 1999, the Board 
issued a final decision on three of the issues, and remanded 
the instant issue, the only one remaining, for further 
development.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid 
because in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C. § 
7104(a).  The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C. § 5103(b), 
which provides a claimant one year to submit evidence.

In January 2003, the Board asked the veteran to provide 
information regarding pertinent medical records, and sought 
to arrange for him to be examined by VA.  He did not respond 
to the Board's request for information.  However, 
correspondence containing this request was returned to the 
Board undelivered.  He also did not report for a scheduled VA 
examination.  However, his claims folder does not reflect 
that he received notification of the scheduled examination.  

There is no indication that the veteran received notification 
of the VCAA and implementing regulations.  Under the Court of 
Appeals for Veterans Claims and Federal Circuit Court cases 
cited above, the Board has no recourse but to remand the case 
for correction of notice deficiencies and to complete 
development assistance.  

In the case of a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent medical evidence of record pertaining to the 
veteran's right shoulder disability consists of a December 
1999 VA examination report.  In other words, there is no 
competent evidence as to the current status of the shoulder..

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a).  VA regulations also 
address the consequences of a  failure to report for a 
scheduled VA medical examination, and provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, (1) in an original compensation 
claim, the claim shall be rated based on the evidence of 
record; (2) in any other original claim, a reopened claim for 
a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655. 

Accordingly, this case is REMANDED to the RO for the 
following:
1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim.  He should be 
specifically notified of what he needs to 
establish his claim, of what the evidence 
shows, and of his and VA's respective 
responsibilities in evidence development.

2.  The RO should ask the veteran to 
identify any VA and non-VA health care 
providers that have treated him for any 
right shoulder problems from February 
1998 to the present, then obtain records 
of such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any VA medical 
records of treatment for right shoulder 
problems which are not already associated 
with the claims file.

3.  Then (because of his previous 
nonreporting/or nonresponse) the RO 
should ascertain the veteran's 
willingness to report for a VA 
examination.  If he answers 
affirmatively, the RO should arrange for 
the veteran to be afforded an orthopedic 
examination to determine the current 
severity of any residuals of the humeral 
head fracture of the right shoulder.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  The examination should 
include range of motion studies of the 
right shoulder with consideration of any 
complaints of pain and of limitation of 
motion due to pain.  All functional 
limitations resulting from the residuals 
of a humeral head fracture of the right 
shoulder are to be identified.  The 
examiner should note whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the right shoulder.  If there 
is no limitation of motion or function, 
or no objective indication of pain, such 
facts must be noted in the report.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of any pain medication or 
other treatment for relief of pain.  The 
examiner should discuss the effect the 
residuals of a humeral head fracture of 
the right shoulder have upon the 
veteran's daily activities, and should 
provide a specific opinion on the effect 
the residuals of a humeral head fracture 
have upon his employability.  The 
examiner must explain the rationale all 
opinions given.

4.  The RO should determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then 
readjudicate the claim.  If it remains 
denied, the RO should provide the veteran 
an appropriate supplemental statement of 
the case, and give him the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




